Name: COMMISSION REGULATION (EC) No 603/96 of 3 April 1996 on the transport for the free supply to the Caucasus and central Asia of common wheat flour
 Type: Regulation
 Subject Matter: foodstuff;  cooperation policy;  trade policy;  plant product
 Date Published: nan

 No L 86/16 EN Official Journal of the European Communities 4. 4. 96 COMMISSION REGULATION (EC) No 603196 of 3 April 1996 on the transport for the free supply to the Caucasus and Central Asia of common wheat flour THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1999/94 of 27 July 1994 on actions for the free supply of agricultural products to the people of Georgia, Armenia, Azerbaijan, Kyrgyzstan, Tajikistan and Moldova ('), as amended by Regulation (EC) No 2621 /94 (2), and in particular Article 4 thereof, Having regard to Council Regulation (EC) No 1975/95 of 4 August 1995 on actions for the free supply of agricul ­ tural products to the people of Georgia, Armenia, Azer ­ baijan, Kyrgyzstan and Tajikistan (3), and in particular Article 4 thereof, Whereas Commission Regulation (EC) No 2009/95 (4), established the detailed rules applicable to the free supply of agricultural products provided for by Council Regula ­ tion (EC) No 1975/95; whereas it is appropriate to open a tendering procedure for the supply of 2 000 tonnes of common wheat flour intended for Georgia, Armenia, Azerbaijan and Kyrgyzstan; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, the successful tenderer shall be required to reimburse to the Commission the costs which it will have borne to cover all the costs (waiting, insurance, security, guarantees etc.) referred to by Article 6 ( 1 ) (e) (4) of Regulation (EC) No 2009/95. 4. The quantities which are the subject of offers are to be consigned in the following manner:  1 120 tonnes net, at the rate of 80 tonnes from each Member State (except Greece), are to be loaded on the ferry in the port of Ancona, destined for Poti/Batumi,  80 tonnes net (from Greece), are to be loaded on the ferry in the port of Patras, destined for Poti/Batumi,  800 tonnes net are to be loaded at Baku. The quantities are destined:  400 tonnes net for Georgia,  400 tonnes net for Armenia,  400 tonnes net for Azerbaijan ,  800 tonnes net for Kyrgyzstan . However 400 tonnes may, on instruction from the Commission, be deli ­ vered to a place along the route . Article 2 1 . In accordance with Article 4 of Regulation (EC) No 2009/95 the offers shall be presented to the following address: European Commission, EAGGF-Guarantee, Division VI/G.2 (Office 10/05 or 10/08), Rue de la Loi/Wetstraat 130, B-1049 Brussels . The closing date for the lodgement of tenders shall be 1 8 April 1996 at 12 noon (Brussels time). In the case of non-acceptance of offers on 18 April, a second closing date for the lodgement of offers shall be 24 April 1996 at 12 noon (Brussels time). 2. The offer shall relate to the transport of the total of quantities of the lot referred to in Article 1 ( 1 ). To establish their offers, tenderers shall take account of the following details : (a) the cost of the ferry journey from Ancona to Poti/ Batumi, from Patras to Poti/Batumi and from Baku to Turkmenbachi will not be payable by the successful tenderer. However the transporter must insure himself against all maritime risks; HAS ADOPTED THIS REGULATION: Article 1 1 . A tendering procedure is hereby initiated for the transport costs of 2 000 tonnes (net) of common wheat flour as indicated in Annex I, in accordance with the provisions of Regulation (EC) No 2009/95, and in parti ­ cular Article 2 ( 1 ) (b) thereof. The invitation to tender relates to one lot. 2 . The supply costs shall relate to the take-over at the stage laid down in paragraph 3 and transport by truck to the places of destination and within the time limits indi ­ cated in Annex I. 3 . The flour will be made available for loading, free on board, stowed on truck, during a maximim period of five days from the dates indicated in Annex I. After five days, (') OJ No L 201 , 4. 8 . 1994, p. 1 . (2) OJ No L 280, 29. 10 . 1994, p. 2. 0 OJ No L 191 , 12. 8 . 1995, p. 2. V) OJ No L 196, 19. 8 . 1995, p. 4. 4. 4. 96 EN Official Journal of the European Communities No L 86/17 (b) the trucks used must be of the type semi-trailer (Savoyard), with tarpaulin cover, the tractor of which must be no more than three years old and possess a TIR certification  minimum carrying capacity of 20 tonnes; (c) the trucks employed must, as far as possible, be of the same make, but in any event should not be of more than two different makes; (d) the tarpaulin covers of the trucks must all be coloured bright yellow, with no identifying marks. The Commission reserves the right to all marking; (e) the trucks must travel in convoy, this being formed at Ancona. The itinerary to be followed and the plan ­ ning of the stages shall be imposed by the Commis ­ sion in accordance with a pre-determined schedule . The offer must also include the reduction applicable in the case of the eventuality described at point (f) of Annex I. 3 . The addresses of the take over points in the Member States which will be known with effect from 30 March 1996 as well as the information concerning point 2 (e) must be, obligatorily, requested from the Commission services (Tel : (32 2)295 12 81 or 296 29 36, fax: (32 2) 296 64 46). 4. The tendering security referred to in Article 6 ( 1 ) (f) of Regulation (EC) No 2009/95 is fixed at ECU 25 per tonne of flour. 5 . The security referred to in Article 8 (2) of Regulation (EC) No 2009/95 is fixed at ECU 380 per tonne of flour. Article 3 By derogation from Article 6 ( 1 ) (d) of Regulation (EC) No 2009/95, the offer must include : 1 . The global amount, expressed in agricultural ecus, for the total supply. 2. The names and addresses of all the forwarding agents/ sub-contractors used in the operation, both on Community territory as well as in the countries crossed. 3 . The technical details of the trucks employed (make, type etc.) as well as the country or countries of registra ­ tion . 4. Information on previous experiences in each of the countries crossed, specifying the number of trucks involved and the products transported. Article 4 The successful tenderer is responsible for taking all the measures necessary to ensure the perfect execution of the operation and the arrival of all of the trucks at their final destination within the permitted time limit . Article 5 By derogation from Article 12 (5) of Regulation (EC) No 2009/95, the guarantee referred to at Article 8 of the abovementioned Regulation is forfeited at the rate of ECU 2 000 for each truck which arrives in the port of Ancona or Patras after the time limit laid down. Article 6 For the payment provided for at Article 13 of Regulation (EC) No 2009/95, the designated control agency shall deliver, upon completion of that operation, a certificate certifying the total removal of the quantities for each Member State . This certificate shall be countersigned by the producer of the flour or his representative , in accor ­ dance with the model in Annex II. Article 7 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 April 1996 . For the Commission Franz FISCHLER Member of the Commission No L 86/18 EN 4. 4. 96Official Journal of the European Communities ANNEX I Description of the delivery (a) The 80 tonnes of Common wheat flour will be made available for loading in the warehouses of the producers :  with effect from 19 May 1996 for Finland, Sweden, Denmark, Ireland, The United Kingdom and Portugal,  with effect from 20 May 1996 for Spain, Belgium, Luxembourg, The Netherlands, Germany, France, Austria and Italy,  with effect from 25 May 1996 for Greece; (b)  the take-over, free on truck (fot), of 1 120 tonnes net of common wheat flour, at the exit of the produ ­ cer's warehouse in the 14 Member States (Greece excluded) of the European Union, at the rate of 80 tonnes net for each country (four trucks of 20 tonnes net), on the dates referred to in point (a),  the arrival of the said trucks in the port of Ancona, at the latest on 29 May 1996, with a view to loading. (c) The take-over, free on truck (fot), of 80 tonnes net of common wheat flour, at the exit of the producer's warehouse in Greece and transport to the port of Patras at the latest for 1 June 1996, with a view to loading the trucks on board the ferry; (d)  the delivery to Tbilisi (Georgia) for 5 June 1996 and Erevan (Armenia) for 8 June 1996 of 400 tonnes net respectively (20 trucks for each country  goods not unloaded);  the 40 trucks unloaded as well as the 20 trucks still loaded will proceed to Baku (Azerbaijan); (e)  the take-over, free on truck (fot), at the latest on 13 June 1996, by the 40 empty trucks of 800 tonnes net of common wheat flour stocked locally,  the delivery to Baku for 1 1 June 1996, of 400 tonnes net (20 trucks  goods not unloaded)  these trucks are released after unloading. (f) The trucks loaded at Baku will proceed with the delivery to Bishkek for 19 June 1996 (goods not un ­ loaded)  the trucks are released after unloading. However 400 tonnes may have to be delivered to Askhkabad for 15 June 1996 and the 20 trucks released after unloading. 4. 4. 96 fEN l Official Journal of the European Communities No L 86/19 ANNEX II Regulation (EC) No 603/96 CERTIFICATE OF REMOVAL I, the undersigned (name/first name/position) acting on behalf of certify that the following goods have been taken over: Product: Packaging: Total quantity in tonnes (net): (gross): No of sacks : Place and date of takeover: Registration numbers of trucks: Name and address of the transport company: Name and address of the monitoring agency: Name and signature of its on the spot representative: Observations or remarks: Signature and stamp of the producer